UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: AISystems, Inc. (Formerly Wolf Resources Inc.) (Exact name of registrant as specified in its charter) Nevada 000-52296 20-2414965 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Carillon Point Kirkland, WA 98033 (Address of principal executive offices) (Zip Code) (425) 749-7287 (Registrant’s telephone number, including area code) 564 Wedge Lane Fernley, NV 89408 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12months (or for such shorter time period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesoNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Exchange Act Rule 12b-2). Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer£Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No x As of August 23, 2010, there were 141,082,440 shares of common stock, $0.01 par value, outstanding. 1 TABLE OF CONTENTS PartI. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 and the period from December 7, 2005 (inception) to June 30, 2010 4 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the period from December 7, 2005 (inception) to June30, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 and the period from December 7, 2005 (inception) to June 30, 2010 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2.
